ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2018-09-17_ORD_01_NA_00_EN.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)


                          ORDONNANCE DU 17 SEPTEMBRE 2018




                                    2018
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                          (UKRAINE v. RUSSIAN FEDERATION)


                             ORDER OF 17 SEPTEMBER 2018




3 CIJ1149.indb 1                                              26/02/19 08:59

                                             Mode officiel de citation :
                          Application de la convention internationale pour la répression
                         du financement du terrorisme et de la convention internationale
                          sur l’élimination de toutes les formes de discrimination raciale
                      (Ukraine c. Fédération de Russie), ordonnance du 17 septembre 2018,
                                            C.I.J. Recueil 2018, p. 504




                                                Official citation:
                         Application of the International Convention for the Suppression
                        of the ­Financing of Terrorism and of the International Convention
                             on the Elimination of All Forms of Racial Discrimination
                         (Ukraine v. Russian Federation), Order of 17 September 2018,
                                            I.C.J. Reports 2018, p. 504




                                                                                1149
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157348-0




3 CIJ1149.indb 2                                                                             26/02/19 08:59

                                                  17 SEPTEMBRE 2018

                                                    ORDONNANCE




                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                      (UKRAINE c. FÉDÉRATION DE RUSSIE)




                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                      (UKRAINE v. RUSSIAN FEDERATION)




                                                 17 SEPTEMBER 2018

                                                        ORDER




3 CIJ1149.indb 3                                                      26/02/19 08:59

                                                                                        504




                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2018                                        2018
                                                                                              17 September
                                              17 September 2018                               General List
                                                                                                 No. 166

                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                       OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                                 (UKRAINE v. RUSSIAN FEDERATION)




                                                   ORDER


                     The President of the International Court of Justice,
                      Having regard to Article 48 of the Statute of the Court and to Arti-
                   cle 79, paragraphs 1 and 5, of the Rules of Court,
                      Having regard to the Order of 12 May 2017, whereby the President of
                   the Court fixed 12 June 2018 and 12 July 2019 as the respective time-­
                   limits for the filing of a Memorial by Ukraine and a Counter-­Memorial
                   by the Russian Federation,
                      Having regard to the Memorial of Ukraine filed within the time-limit
                   thus fixed;
                      Whereas, on 12 September 2018, the Russian Federation raised certain
                   preliminary objections to the jurisdiction of the Court and to the admis-
                   sibility of the Application;
                      Whereas, consequently, under the provisions of Article 79, paragraph 5,
                   of the Rules of Court, the proceedings on the merits are suspended and a
                   time-limit must be fixed within which the other Party may present a writ-
                   ten statement of its observations and submissions on the preliminary
                   objections;

                                                                                          4




3 CIJ1149.indb 5                                                                                    26/02/19 08:59

                            application of the icsft and cerd (ord. 17 IX 18)            505

                      Taking account of Practice Direction V, according to which the time-
                   limit for the presentation of such a written statement shall generally not
                   exceed four months from the date of the filing of preliminary objections,

                     Fixes 14 January 2019 as the time-limit within which Ukraine may
                   present a written statement of its observations and submissions on the
                   preliminary objections raised by the Russian Federation; and

                     Reserves the subsequent procedure for further decision.

                     Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this seventeenth day of September,
                   two thousand and eighteen, in three copies, one of which will be placed in
                   the archives of the Court and the others transmitted to the Government
                   of Ukraine and the Government of the Russian Federation, respectively.

                                                     (Signed) Abdulqawi Ahmed Yusuf,
                                                                     President.
                                                         (Signed) Philippe Couvreur,
                                                                       Registrar.




                                                                                           5




3 CIJ1149.indb 7                                                                                26/02/19 08:59

